Title: To George Washington from Captain Robert Smith, 4 October 1778
From: Smith, Robert
To: Washington, George


          
            Sir
            Providence 4th Octr 78.
          
          I have been so unfortunate as to have a Relapse of a Fever, with which I was confin’d some Time before I set out. This has detain’d me 
            
            
            
            here two Days, however I hope I shall be able to proceed Tomorrow. I am exceedingly concernd to hear of poor Baylor’s Misfortune, as so many of the Men are kill’d & taken, your Excellency may perhaps wish to give some other Directions as to the Cloathing for the Regt. if so I must beg you will be good enough to let me know by the first Oppy to Boston, as I should wish on this unfortunate Accot to hasten my Return. I am yr obt Servt
          
            Robt Smith
          
        